Citation Nr: 1640522	
Decision Date: 10/13/16    Archive Date: 10/27/16

DOCKET NO.  12-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, post-operative.
 
2.  Whether new and material evidence has been received to reopen the claim of service connection for spondylolisthesis of L4-L5 (claimed as lower back condition), to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to December 1976. 

These matters come to the Board of Veterans' Appeals  (Board) on appeal from a September 2010 rating decision of the RO in Cleveland, Ohio.  Initially, a January 1977 rating decision denied service connection for right knee disability, and a June 2002 rating decision denied service connection for spondylolisthesis.

The Board remanded these matters in June 2014 to associate VA treatment records and SSA records with the claims file.  Treatment records from the Columbus, Ohio VAMC through July 2014 have been associated with the claims file.  A request was sent to the SSA in July 2014 for records, and the SSA responded that the records do not exist, have been destroyed, and further efforts to obtain them would be futile.  As such, all remand instructions have been properly followed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In August 2012, the Veteran testified before the undersigned at a videoconference Board hearing.  A transcript of the hearing is of record.  

The Board has reviewed the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure a total review of the evidence.



FINDINGS OF FACT

1. In a January 1977 rating decision, the RO denied the claim of entitlement to service connection for right knee disability on the basis that the disability preexisted service and was not aggravated by or otherwise related to service.  The Veteran did not timely appeal the decision, nor did he submit new and material evidence within the one-year period.

2. Evidence received since the January 1977 rating decision denying service connection for right knee disability is cumulative.

3. In a June 2002 rating decision, the RO denied the claim of entitlement to service connection for spondylolisthesis on the basis that the disability was not shown in service and was not shown to be related to service or a service-connected disability.  The Veteran did not timely appeal the decision, nor did he submit new and material evidence within the one-year period.

4. Evidence received since the June 2002 rating decision denying service connection for spondylolisthesis is cumulative.


CONCLUSIONS OF LAW

1. The January 1977 rating decision denying service connection for right knee disability is final.  38 U.S.C.A. § 7105(c)  (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2. Evidence received since the January 1977 rating decision is not new and material and the claim for right knee disability on a direct basis is not reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a)  (2015).

3. The June 2002 rating decision denying service connection for spondylolisthesis is final.  38 U.S.C.A. § 7105(c)  (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

4. Evidence received since the June 2002 rating decision is not new and material and the claim for spondylolisthesis is not reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a)  (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.159  (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claims for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO sent the Veteran a letter in November 2009 that complies with statutory notice requirements.  Therein, the RO notified the Veteran of the evidence VA was responsible for obtaining and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  Also, the RO notified the Veteran of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims for right knee and spondylolisthesis disabilities were previously denied. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id.  

In August 2012, the Veteran testified before the undersigned at a videoconference Board hearing.  The VLJ clarified the issues and explained the concepts of an evaluation.  The VLJ inquired as to the existence of evidence.  The actions of the VLJ supplement the VCAA and complied with 38 C.F.R. § 3.103.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate the claims.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained. The Board finds that all necessary development has been accomplished with respect to the claim to reopen service connection for right knee and spondylolisthesis disabilities, and therefore appellate review may proceed without prejudice to the Veteran.






Law & Regulations

New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bear directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).


Analysis

Right Knee

The Veteran's claim for service connection for right knee disability was denied in a January 1977 rating decision.  The rating decision noted that the Veteran stated he had two major operations on his right knee prior to service.  A right knee condition was not noted in the Veteran's entrance examinations for service.  Medical Board proceedings show the Veteran was discharged from service because of a medical condition (foot deformity) which would have permanently disqualified him for entry into service had it been detected at that time, and the Veteran did not meet medical fitness standards at time of enlistment.  The Veteran had less than two months of active service before he was discharged.

Since the January 1977 decision, the Veteran has submitted medical evidence reflecting ongoing treatment for a right knee condition, including treatment records from the VA system in Chillicothe, Ohio, Dayton, Ohio and Columbus, Ohio and private treatment records.  An October 2001 treatment record from the Chillicothe VAMC diagnosed degenerative joint disease of the right knee.  A November 2008 sports medicine report notes advanced arthrosis and varus deformity of the right knee.  Private treatment records dated April 2010 reflect that the Veteran underwent right knee replacement surgery and ongoing treatment. 

During the August 2012 Board hearing, the Veteran testified that his right knee condition was preexisting and was aggravated by basic training.

While the evidence received since the January 1977 decision reveals continuing treatment for right knee disability, it does not relate to a previously unestablished fact necessary to substantiate the claim - i.e., a nexus to service - as there is still no evidence linking the pre-existing right knee disability to the Veteran's two months of active service.

In this case, there are private treatment reports of record detailing treatment for a right knee disability prior to service.  This evidence is cumulative.  However, there is no evidence, to include that evidence submitted after the January 1977 decision, that during the Veteran's two months of active service his right knee disability underwent any change in underlying pathology.  There is no evidence that the Veteran's right knee disability was aggravated by his service, other than the Veteran's lay statements to that effect during the August 2012 Board hearing; notably, these statements are not new evidence, as the January 1977 decision considered whether the right knee disability was aggravated by his service.  The Veteran's lay statements are cumulative of his prior claim and do not constitute new and material evidence.

For the foregoing reasons, the evidence submitted since the January 1977 decision denying service connection for right knee disability is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening the claim for service connection for right knee disability is not warranted.

Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.  The benefit-of-the-doubt doctrine is therefore not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).

Spondylolisthesis

The Veteran's claim for service connection for spondylolisthesis was initially denied in a June 2002 rating decision.  The Veteran had claimed entitlement to service connection on a secondary basis to his bilateral pes planus and/or right knee condition.  The claim was denied on a direct basis, as STRs were negative for a back condition and complaints of low back pain were not of record until VAMC Columbus, Ohio treatment records dated November 1999.  A November 2001 treatment record from the Chillicothe VAMC diagnosed spondylolisthesis L4-L5.  Further, the Veteran was not service connected for bilateral pes planus and/or right knee condition, so secondary service connection was also denied.

Since the January 1977 decision, the Veteran has submitted medical evidence reflecting ongoing treatment for a low back condition, including treatment records from the VA medical centers in Chillicothe, Ohio, Dayton, Ohio and Columbus, Ohio and private treatment records.  In August 2008, VA treatment records reflect that the Veteran reported back pain after a motor vehicle accident in 2000.  VA treatment records reflect in part that in May 2007, August 2008, July 2011, December 2013 and May 2014, the Veteran reported ongoing back pain.

While the evidence received since the June 2002 decision reveals continuing treatment for low back disability, it does not relate to a previously unestablished fact necessary to substantiate the claim - i.e., a nexus to service - as there is still no evidence linking the spondylolisthesis to the Veteran's two months of active service.  Veteran's STRs are absent for back complaints and the first sign of complaints of back pain in the record are decades after service.  Further, as the Veteran remains not service connected for a bilateral feet or right knee disability, the Veteran's claim that he suffers from a low back condition secondary to bilateral feet and right knee disabilities is without merit.  

For the foregoing reasons, the evidence submitted since the June 2002 decision denying service connection for spondylolisthesis disability on a direct and secondary basis is cumulative of the evidence already of record and does not relate to any of the bases for the prior denial.  The evidence is therefore not new and material and reopening the claim for service connection for low back disability on a direct and secondary basis is not warranted.

Although the threshold to reopen is low, such threshold is not met in this case.  See Shade, 24 Vet. App. at 118.  The benefit-of-the-doubt doctrine is therefore not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen unless the threshold burden of submitting new and material evidence has been met).


ORDER

The application to reopen the claim for service connection for right knee disability is denied.

The application to reopen the claim for service connection for spondylolisthesis is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


